El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El acusado ha apelado de una sentencia de reclusión per-petua por asesinato en primer grado. En su alegato des-cansa únicamente en 1a. contención de que fué obligado por la policía a declararse culpable y de que sus abogados hicie-ron una alegación de culpabilidad sin consultarle y sin su consentimiento.
El récord demuestra solamente que el acusado hizo una alegación de culpabilidad personalmente y mediante aboga-dos, nombrados por la corte. Con el récord que tenemos a la vista no nos es posible, por lo tanto, determinar si hay alguna base para su contención. Si el acusado puede esta-blecer los hechos que expone en su alegato, él tiene un re-medio apropiado. Berríos v. Saldaña, 59 D.P.R. 903.

La sentencia de la corte de distrito será confirmada.